FERGUSON, Judge
(Dissenting) :
I would deny the Motion to Strike the Petition for Grant of Review and allow the Government fifteen days in which to reply to the issue raised. I am of the opinion that notwithstanding that the time for petitioning the Court in the ordinary course of review has elapsed, the petitioner questions the jurisdiction of the court-martial to hear his case within the meaning of O’Callahan v Parker, 395 US 258, 23 L Ed 2d 291, 89 S Ct 1683 (1969), and the question of jurisdiction may be raised at anytime. United States v Ferguson, 17 USCMA 200, 37 CMR 464 (1967). Had this accused made a timely request for review (Article 67(c), Uniform Code of Military Justice, 10 USC § 867), he would not have been foreclosed by the determination in Mercer v Dillon, 19 USCMA 264, 41 CMR 264 (1970), that O’Callahan applies only to convictions that were not final before June 2, 1969.
But whether his petition is considered as a request for original review, or in the nature of a Petition for Writ of Error Coram Nobis (United States v Frischholz, 16 USCMA 150, 36 CMR 306 (1966), good cause has been shown for the *630relief requested. Cf. United States v Brant, 19 USCMA 493, 42 CMR 95 (1970); United States v Garcia, 18 USCMA 5, 39 CMR 5 (1968).